PER CURIAM.
The question here is purely one of fact. We have examined the record, and find that there was sufficient testimony to go to the jury upon all the questions which were submitted to them. There were undoubtedly discrepancies in the plaintiff’s testimony, but there were also discrepancies in the testimony of the defendant’s witnesses; and all' that need be said is that there was no such preponderance of evidence in the defendant’s favor as would justify us in setting aside the-verdict. The judgment and order should be affirmed, with costs.